                                          Case 3:20-cv-02950-CRB Document 57 Filed 06/14/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                               IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    STEM, INC.,                                     Case No. 20-cv-02950-CRB
                                   9                  Plaintiff,
                                                                                        ORDER GRANTING STEM'S MOTION
                                  10            v.                                      TO FILE SECOND MOTION FOR
                                                                                        PARTIAL SUMMARY JUDGMENT;
                                  11    SCOTTSDALE INSURANCE COMPANY,                   DENYING SCOTTSDALE'S MOTION
                                                                                        TO FILE SECOND MOTION FOR
                                  12                  Defendant.                        SUMMARY JUDGMENT
Northern District of California
 United States District Court




                                  13          Stem, Inc. has sued its liability insurer, Scottsdale Insurance Company, alleging that
                                  14   Scottsdale breached the terms of their insurance contract when Scottsdale failed to cover
                                  15   Stem’s losses associated with a 2017 lawsuit against Stem. See Summary Judgment Order
                                  16   (dkt. 51) at 1. In that underlying lawsuit, certain Stem shareholders asserted claims arising
                                  17   from two transactions relevant here: a 2013 Series B financing round and a 2017 loan from
                                  18   Stem board member David Buzby to Stem. Id. Stem asserted various causes of action
                                  19   based on Scottsdale’s denial of coverage and requested compensatory and punitive
                                  20   damages, along with attorneys’ fees. Id. Scottsdale moved for summary judgment on all
                                  21   of Stem’s causes of action; Stem moved for partial summary judgment on Scottsdale’s
                                  22   obligations under the policy but sought a jury trial on its cause of action for breach of the
                                  23   implied covenant of good faith and fair dealing and on Stem’s request for punitive
                                  24   damages and attorneys’ fees. Id.
                                  25          The Court granted in part and denied in part Scottsdale’s motion. Id. The Court
                                  26   granted Scottsdale’s motion with respect to (1) Scottsdale’s coverage obligations in
                                  27   relation to the 2013 Series B financing round Claim in the underlying 2017 shareholder
                                  28   lawsuit, (2) Stem’s breach of the implied covenant of good faith and fair dealing cause of
                                          Case 3:20-cv-02950-CRB Document 57 Filed 06/14/21 Page 2 of 3




                                   1   action, and (3) Stem’s request for punitive damages and attorneys’ fees. Id. at 1–2. The
                                   2   Court denied Scottsdale’s motion with respect to Scottsdale’s coverage obligations in
                                   3   relation to the 2017 Buzby loan Claim in the underlying 2017 lawsuit. Id. at 2. In doing
                                   4   so, the Court addressed Scottsdale’s argument “that the settlement payments that Stem
                                   5   made in 2019 as well as the demands for restitution of shares in the 2017 shareholder
                                   6   lawsuit do not fall under the relevant definition of insurable ‘Loss’ under the policy.” Id.
                                   7   at 22 n.7. The Court rejected this argument as a basis for Scottsdale to deny coverage
                                   8   because Scottsdale had “not explained why other losses like attorneys’ fees, costs, and
                                   9   damages are excluded from the definition of ‘Loss.’” Id. Thus, Scottsdale’s argument
                                  10   could be relevant to the “magnitude” of the Loss under the policy, but could not defeat
                                  11   Scottsdale’s coverage obligations entirely. Id.
                                  12          The Court also granted in part and denied in part Stem’s motion for summary
Northern District of California
 United States District Court




                                  13   judgment. Id. at 2. The court granted Stem’s motion with respect to Scottsdale’s coverage
                                  14   obligation in relation to the 2017 Buzby loan Claim in the underlying 2017 shareholder
                                  15   lawsuit but otherwise denied Stem’s motion. Id.
                                  16          Stem now requests leave to move for partial summary judgment regarding the legal
                                  17   measure of damages. See Stem Mot. for Leave (dkt. 53). Because that is the logical next
                                  18   step, the Court grants Stem’s request. Stem shall file its motion within 30 days of the date
                                  19   of this order.
                                  20          Scottsdale also requests leave to move for summary judgment on the question
                                  21   “whether there is a potential for coverage for the 2017 Buzby Loan” Claim. See Scottsdale
                                  22   Mot. for Leave (dkt. 54) at 3. Scottsdale wishes to argue that the Buzby loan Claim does
                                  23   not allege a “Loss as that term is defined by the policy.” Id. The Court denies Scottsdale
                                  24   leave to file such a motion. If Scottsdale aims to show that the court erred in holding that
                                  25   there was potential for coverage in relation to the 2017 Buzby loan Claim based on the
                                  26   arguments previously presented, then Scottsdale should have moved for reconsideration.
                                  27   If Scottsdale aims to present new arguments relevant to that issue, then Scottsdale should
                                  28   have presented those arguments before.
                                                                                     2
Case 3:20-cv-02950-CRB Document 57 Filed 06/14/21 Page 3 of 3
